11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the matter of the marriage of               * From the 244th District
Billy Coppedge and Linda Coppedge,               Court of Ector County,
                                                 Trial Court No. C-132,867.

No. 11-13-00116-CV                             * September 18, 2014

                                               * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.